182 F.2d 1022
A. E. WAXBERG and Wm. A. Birklid, Appellants,v.Alpheld Hjalmar NORDALE and Arnold Mauritz Nordale, cotrustees of the Nordale Estate Trust, Appellee.
No. 12356.
United States Court of Appeals Ninth Circuit.
June 19, 1950.

Appeal from the District Court for the Territory of Alaska, Fourth Division; Harry E. Pratt, Judge.
Warren A. Taylor and George B. McNabb, Jr., Fairbanks, Alaska, Bailey E. Bell, Anchorage, Alaska, for appellants.
Maurice T. Johnson, Fairbanks, Alaska, for appellee.
Before HEALY, Circuit Judge, and MATHES and DRIVER, District Judges.
PER CURIAM.


1
The judgment of the District Court is affirmed. See Nordale v. Waxberg, D.C. Alaska, 4 Div. 1949, 84 F.Supp. 1004; United States v. United States Gypsum Co., 1948, 333 U.S. 364, 395, 68 S.Ct. 525, 92 L.Ed. 746; Butte & Superior Copper Co. v. Clark-Montana Co., 1919, 249 U.S. 12, 30, 39 S.Ct. 231, 63 L.Ed. 447.